DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s arguments/remarks submitted on July 28, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments.
 
Status of the Claims
	Claims 41-60 are pending and under consideration in this action. Claims 1-40 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 41, 43, 49, 52, and 53 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Akiyama et al. (Akiyama) (JP 2005041826; of record; citation from English machine translation).
Applicant claims a cosmetic or dermatological preparation, wherein the preparation is an emulsion which comprises at least one of glycyrrhetic acid and glycyrrhizin and further comprises at least one substance selected from those recited in claim 41, and wherein the preparation enhances a natural tanning of skin and/or treats a hyperpigmentation of skin when applied to the skin.

Akiyama discloses a hair growing and a hair restorer (reading on cosmetic preparation) containing a plant extract, a self tanning compound, and a mineral ingredient (Akiyama claim 1). The compositions have the effect of improving the quality of hair and maintaining healthy hair and promotes activation and toughening of the hair root and promotes circulation of the scalp (para.0008).
hair cream (reading on emulsion) comprising the following (percent by weight) (para.0024):
1. Vegetable extract 
DAIZUEKISU 0.50 
CHUBE sirloin polysaccharide 2.00 
Logwood extract 0.50 
2. Orizanol and mixture of lecithin 4.00 
3. Glycerin 3.00 
4. Carrageenan 2.50 
5. bird (capryl lactam/capric acid) -- glyceryl -- 4.00 
6. Squalane 7.00 
7. erythrulose 5.00 (reads on self-tanning agent)
8. Mineral water 10.00 
9. Denatured alcohol 1.00 
10.1,3-butylene glycol 5.00 
11. Glycyrrhizic acid 0.10 
12. Phenoxyethanol 0.50 
13. Glycerine fatty acid ester 4.00 
14. Remainder used as water 100
	Although Akiyama does not appear to explicitly disclose wherein the preparation enhances a natural tanning of skin when applied to the skin, Akiyama’s Example 4 exemplifies an emulsion comprising 0.10 wt.% glycyrrhizic acid (glycyrrhizin), which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning (pg.7, ln.2-12). Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of enhancing a natural tanning of skin when applied to skin.
treating a hyperpigmentation of skin when applied to the skin.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.

(1) Applicant argues that merely because the Akiyama’s hair cream of Example 4 contains erythrulose and glycyrrhizic acid in concentrations which are within the ranges set forth in the instant specification, it cannot be concluded that this hair cream necessarily enhances a natural tanning of skin when applied to skin or treats hyperpigmentation of skin when applied to skin. 
Applicant argues that one of ordinary skill in the art is aware that the mentioned properties depend not only upon the concentrations of glycyrrhizic acid and of a self-tanning agent such as erythrulose in a given composition, but also depend to a certain extent also upon the presence and concentrations of the remaining components of the composition.
Applicant argues that the instant specification merely provides guidance regarding the corresponding concentration ranges within which the desired result will usually be observed, and to achieve the desired result with a specific composition will require some routine experimentation, but no undue experimentation, to find the corresponding minimum concentration. 

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The instant Specification explicitly discloses that dihydroxyacetone and erythrulose are known as self-tanning substances, and discloses that the preparations of the present invention are used in methods for enhancing natural tanning of skin and treating hyperpigmentation of the skin. In particular, the instant Specification discloses that the method of treating hyperpigmentation of the skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin and at least 
Further, the instant Specification explicitly discloses that the method of enhancing a natural tanning of skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin in an amount which is effective of enhancing natural skin tanning, and discloses that the preparation may comprises at least 0.0001% by weight of glycyrrhetic acid and/or glycyrrhizin, or not more than 20% by weight of glycyrrhetic acid and/or glycyrrhizin based on the total weight of the preparation (Spec., pg.7, ln.1-12). As discussed above, Akiyama’s Example 4 exemplifies an emulsion comprising 0.10 wt.% glycyrrhizic acid (glycyrrhizin), which is within the suitable range disclosed by the instant Specification for the purpose of enhancing natural skin tanning. Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of enhancing natural tanning of skin when applied to the skin.
It is noted that the instant claims are directed to a composition, not a method of using the composition. Applicant does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Akiyama discloses the structural features of the instant claims (e.g., claimed components in amounts disclosed by the instant Specification as performing the claimed intended effects), which the instant Specification discloses as having the property of enhancing a natural tanning of skin and/or treating a hyperpigmentation of skin 
With regards to Applicant’s argument that the claimed properties depend not only upon the concentrations of glycyrrhizic acid and of a self-tanning agent in a given composition, but also depend to a certain extent also upon the presence and concentrations of the remaining components of the composition, the traversal argument is not found persuasive because there does not appear to be evidence to support this assertion, and as noted above, Applicant does not appear to point out what the structural differences are between the claimed compositions and the prior art-disclosed composition, nor do Applicant point out what ingredient(s) and/or concentration(s) in Akiyama’s Example 4 would result in the composition not having the claimed property. Applicant also does not appear to disclose in the instant Specification what additional ingredients and/or concentrations would interfere with the claimed combination of ingredients so that the composition would not have the claimed property. Note MPEP 2145(I): “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").”

(2) Applicant argues that inherency cannot arise from probabilities or possibilities, and the mere fact that a certain thing may result from a given set of circumstances is not sufficient. Applicant argues that to the contrary, a certain thing must result from a given set of circumstances to be inherent.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As discussed above in the rebuttal to Applicant’s argument (1), the instant Specification explicitly discloses that dihydroxyacetone and erythrulose are known as self-tanning substances, and discloses that the preparations of the present invention are used in methods for enhancing natural tanning of skin and treating hyperpigmentation of the skin. In particular, the instant Specification discloses that the method of 
Further, the instant Specification explicitly discloses that the method of enhancing a natural tanning of skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin in an amount which is effective of enhancing natural skin tanning, and discloses that the preparation may comprises at least 0.0001% by weight of glycyrrhetic acid and/or glycyrrhizin, or not more than 20% by weight of glycyrrhetic acid and/or glycyrrhizin based on the total weight of the preparation (Spec., pg.7, ln.1-12). As discussed above, Akiyama’s Example 4 exemplifies an emulsion comprising 0.10 wt.% glycyrrhizic acid (glycyrrhizin), which is within the suitable range disclosed by the instant Specification for the purpose of enhancing natural skin tanning. Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of enhancing natural tanning of skin when applied to the skin.
Applicant also does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Akiyama discloses the structural features of the instant claims (e.g., claimed components in amounts disclosed by the instant Specification as performing the claimed intended effects), which the instant Specification discloses as having the . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41, 43-45, 49, 50, 52, 53, and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyama et al. (Akiyama) (JP 2005041826; of record; citation from English machine translation) and SaNogueira et al. (SaNogueira) (US 6,190,645 B1; of record).
	Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the preparation comprises at least one UV filter substance.

	Applicant further claims a cosmetic or dermatological preparation, wherein the preparation comprises at least one of glycyrrhetic acid and glycyrrhizin and at least one self-tanning agent, and further comprises at least one substance selected from the group recited in claim 58, and wherein the preparation enhances a natural tanning of skin and/or treats a hyperpigmentation of skin when applied to skin.

	The teachings of Akiyama are set forth above and incorporated herein. 

	Akiyama does not appear to explicitly disclose the further inclusion of at least one UV filter substance. SaNogueira is relied upon for this disclosure. The teachings of SaNogueira are set forth herein below.

	SaNogueira discloses sunscreen compositions that protects the scalp and hair from the sun’s rays (abstract). SaNogueira discloses that hair can suffer damage from excessive exposure to the sun. For example, the hair cuticle can be damaged, which leads to a split end. In additional, the hair can become brittle and dry and also experience color fading (col.1, ln.40-45). 
Among the sunscreen agents suitable for inclusion in SaNogueira’s composition include octyl methoxycinnamate (ethylhexyl methoxycinnamate) (col.3, ln.4-15).
SaNogueira’s compositions may take the form of a cream (col.5, ln.14-17).

As discussed above, Akiyama’s composition is directed to a hair cosmetic that aims to restore hair, improve the quality of hair, maintain healthy hair, and promote activation and toughening of the hair root and promote circulation of the scalp. In light of SaNogueira’s disclosure that hair can suffer damage from exposure to the sun’s rays, one of ordinary skill in the art would have found it prima facie obvious at 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding the Akiyama reference and the rebuttal to the arguments regarding the Akiyama reference are set forth above in Applicant’s arguments (1) and (2).

Claims 41, 42, 44-52, and 54-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchwald-Werner (US 2006/0057090 A1; of record).
	Applicant’s claims are set forth above and incorporated herein.
	
	Applicant further claims a cosmetic or dermatological preparation, wherein the preparation comprises glycyrrhetic acid and at least one UV filter substance, and further comprises at least one substance selected from the group recited in claim 54, and wherein the preparation enhances a natural tanning of skin and/or treats a hyperpigmentation of skin when applied to skin.

Buchwald-Werner discloses cosmetic preparations, e.g., skin and hair care products, with an amount of glycyrrhetic acid effective to inhibit or prevent the growth of bacteria (abstract; para.0004, 
The cosmetic preparations may be in the form of emulsions (para.0026). The preparations may also further contain additional components such as UV protection factors and self-tanning agents (para.0026).
UV protection factors in the context of Buchwald-Werner are, for example, organic substances (light filters) which are liquid or crystalline at room temperature and which are capable of absorbing UV radiation and of releasing the energy absorbed in the form of longer-wave radiation. Among the suitable UV protection factors include 4-methoxycinnamic acid-2-ethylhexyl ester (ethylhexyl methoxycinnamate), octyl triazone (ethylhexyl triazone), and 4-tert-butyl-4’-methoxydibenzoyl methane (butyl methoxydibenzoylmethane) (para.0069-0083). 
A suitable self-tanning agent for use in Buchwald-Werner’s cosmetic preparation is dihydroxyacetone (para.0110).

	Although Buchwald-Werner does not appear to explicitly exemplify a cosmetic preparation comprising glycyrrhetic acid with the aforementioned UV protection factors (e.g., ethylhexyl methoxycinnamate, ethylhexyl triazone, and butyl methoxydibenzoylmethane) and self-tanning agent (e.g., dihydroxyacetone), in light of Buchwald-Werner’s disclosure that the aforementioned components may be used together in a cosmetic preparation, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to prepare a cosmetic preparation comprising the aforementioned glycyrrhetic acid, UV protection factors, and self-tanning agent, as selecting components already disclosed in the prior art is prima facie obvious and within the purview of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to select the suitable components from those explicitly disclosed by Buchwald-Werner to obtain a cosmetic preparation with the desired activities that produce expected results, e.g., UV protection factors to provide skin protection from the harmful effects of the sun’s UV rays, and self-tanning agent to provide the desired amount of tanning to 
	Further, although Buchwald-Werner does not appear to explicitly disclose wherein the preparation enhances a natural tanning of skin when applied to the skin, Buchwald-Werner discloses the inclusion of glycyrrhetic acid in an amount of 0.1-5% by weight in the cosmetic preparation, which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning upon application to the skin (pg.7, ln.2-12). Thus, absent evidence to the contrary, Buchwald-Werner’s cosmetic preparations as discussed above will also have the property of enhancing a natural tanning of skin when applied to skin.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
(3) Applicant argues that the instant specification, including the passage thereof relied upon in the rejection, makes clear that there is no minimum concentration of the corresponding components at which the properties recited in the instant independent claims will automatically be obtained, regardless of the remaining components and concentrations thereof. Applicant argues that the instant specification only discloses concentration ranges within which the recited properties will usually be obtained, leaving it open if in the case of a specific preparation a concentration at the higher end of the range is required or a concentration at the lower end will be sufficient for obtaining the desired result. Applicant argues that finding a suitable (effective) concentration is matter of routine experiment).

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. It is noted that the instant claims are directed to a composition, not a method of using the composition. As discussed above, Buchwald-Werner discloses the inclusion of glycyrrhetic acid in an amount of 0.1-5% by weight in the cosmetic preparation, which as evidenced by the instant Specification, is an effective 

(4) Applicant argues that with regards to the reliance on inherency, the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. As discussed above, Buchwald-Werner discloses the inclusion of glycyrrhetic acid in an amount of 0.1-5% by weight in the cosmetic preparation. The instant Specification discloses that this range is an effective amount for enhancing natural skin tanning upon application (pg.7, ln.2-12). Thus, absent evidence to the contrary, Buchwald-Werner’s cosmetic preparations as discussed above will also have the property of enhancing a natural tanning of skin when applied to skin. Applicant does not appear to have provided evidence to the contrary.
Applicant also does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Buchwald-Werner discloses the structural features of the instant claims (e.g., claimed components in amounts disclosed by the instant Specification as performing the claimed intended effect), which the instant Specification discloses as having the property of enhancing a natural tanning of skin when applied to the skin, absent evidence to the contrary, Buchwald-Werner’s cosmetic composition will also have the property of enhancing a natural tanning of skin when applied to skin absent.

Claims 41-45, 47, 49-55, and 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bissett (US 2004/0175347 A1; of record).
Applicant’s claims are set forth above and incorporated herein.

Bissett discloses topical compositions containing a combination of skin care actives. The compositions are useful for regulating the condition of mammalian keratinous tissue, such as preventing, retarding, and/or treating hyperpigmentation such as post-inflammatory hyperpigmentation (para.0001). 
The topical composition may be an emulsion (para.0054-0059, 0118, 0121; Bissett claims 4-5).
The topical composition comprises additional skin care actives, such as tanning actives, antimicrobial actives, and sunscreen actives, which may be used in combination (Bissett claim 3). 
Bissett discloses that a safe and effective amount of an anti-inflammatory agent may be added to the composition, preferably from about 0.01-10% of the composition. The anti-inflammatory agent enhances the skin appearance benefits of the composition, e.g., such agents contribute to a more uniform and acceptable skin tone or color (para.0151). Suitable anti-inflammatory agents include glycyrrhetic acid and glycyrrhizinic acid (glycyrrhizin) (para.0156). 
The composition may comprise a tanning agent, such as dihydroxyacetone, which may be present in an amount of about 0.1-20 wt.%%, more preferably about 2-7 wt.%, and most preferably from about 3-6% of the composition (para.0162-0164). 
Exposure to UV light can result in excessive scaling and texture changes of the stratum corneum, and thus, the composition may further comprise sunscreen actives (para.0173). Among the suitable sunscreen actives include 2-ethylhexyl-p-methoxycinnamate (ethylhexyl methoxycinnamate) and 4,4’-t-butyl methoxydibenzoyl-methane (butyl methoxydibenzoylmethane) (para.0175).
Although Bissett does not appear to explicitly exemplify a topical skin care preparation comprising glycyrrhetic acid or glycyrrhizinic acid, sunscreen actives (e.g., ethylhexyl methoxycinnamate, butyl methoxydibenzoylmethane), and tanning agent (e.g., dihydroxyacetone), in light of Bissett’s disclosure that the aforementioned components may be used together in Bissett’s topical preparation, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to prepare a cosmetic preparation comprising the aforementioned glycyrrhetic acid or 
	Further, although Bissett does not appear to explicitly disclose wherein the preparation enhances a natural tanning of skin when applied to the skin, Bissett discloses the inclusion of glycyrrhetic acid in an amount of 0.01-10% by weight in the topical preparation, which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning upon application to the skin (pg.7, ln.2-12). Thus, absent evidence to the contrary, Bissett’s topical preparations as discussed above will also have the property of enhancing a natural tanning of skin when applied to skin.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
(5) Applicant argues that the instant specification, including the passage thereof relied upon in the rejection, makes clear that there is no minimum concentration of the corresponding components at which the properties recited in the instant independent claims will automatically be obtained, regardless of the remaining components and concentrations thereof. Applicant argues that the instant specification only discloses concentration ranges within which the recited properties will usually be obtained, leaving it open if in the case of a specific preparation a concentration at the higher end of the range is required or a 

With regards to Applicant’s argument (5), the traversal argument is not found persuasive. Bissett explicitly discloses that their compositions are useful for treating hyperpigmentation, and discloses that the composition may comprise dihydroxyacetone (tanning agent) and anti-inflammatory agents such as glycyrrhetic acid and glycyrrhizinic acid (glycyrrhizin).
Further, although Bissett does not appear to explicitly disclose wherein the preparation enhances a natural tanning of skin when applied to the skin, Bissett discloses the inclusion of glycyrrhetic acid in an amount of 0.01-10% by weight in the topical preparation, which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning upon application to the skin (pg.7, ln.2-12). Thus, absent evidence to the contrary, Bissett’s topical preparations as discussed above will also have the property of enhancing a natural tanning of skin when applied to skin. Applicant does not appear to have pointed Applicant does not appear to have provided evidence to the contrary. Applicant also does not appear to point out what structural differences there are between the claimed compositions and the prior art-disclosed composition.

(6) Applicant argues that with regards to the reliance on inherency, the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.

With regards to Applicant’s argument (6), the traversal argument is not found persuasive. With regards to the property of the preparation treating hyperpigmentation, as discussed above, Bissett explicitly discloses that their compositions are useful for treating hyperpigmentation. 
With regards to the property of the preparation enhancing a natural tanning of skin, as discussed above, Bissett discloses the inclusion of glycyrrhetic acid in an amount of 0.01-10% by weight in the topical preparation, which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning upon application to the skin (pg.7, ln.2-12). Thus, absent evidence to the contrary, Bissett’s topical preparations as discussed above will also have the property of enhancing a natural 
Applicant also does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Bissett discloses the structural features of the instant claims (e.g., claimed components in amounts disclosed by the instant Specification as performing the claimed intended effect), which the instant Specification discloses as having the property of enhancing a natural tanning of skin when applied to the skin, absent evidence to the contrary, Bissett’s cosmetic composition will also have the property of enhancing a natural tanning of skin when applied to skin absent.

(7) Applicant argues that Bissett is not specifically directed to compositions which are to treat hyperpigmentation of skin or any other condition for which the use of an anti-inflammatory agent/self-tanning agent might be considered to be beneficial.
Applicant argues that Bissett mentions that the compositions may contain one or more of a host of optional ingredients, giving rise to thousands, if not millions of compositions which are encompassed by the disclosure of Bissett. Applicant argues that none of the exemplified compositions of Bissett appears to contain any anti-inflammatory agent (e.g., glycyrrhetic acid), let alone in combination with dihydroxyacetone or any other skin tanning active and/or in an amount which is sufficient for enhancing natural tanning of skin.
Applicant argues that the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness. Further, Applicant argues that mere identification in the prior art of each element is insufficient to defeat the patentability of the combined subject matter as a whole.

With regards to Applicant’s argument (7), the traversal argument is not found persuasive. The rejection set forth above was not based solely on the mere identification of the components in the prior art reference. The motivation for the selection of the combination of the claimed components are also discussed in the rejection set forth above. 
As discussed above, although Bissett does not appear to explicitly exemplify a topical skin care preparation comprising glycyrrhetic acid or glycyrrhizinic acid, sunscreen actives (e.g., ethylhexyl methoxycinnamate, butyl methoxydibenzoylmethane), and tanning agent (e.g., dihydroxyacetone), in .

Conclusion
Claims 41-60 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616